DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 10-12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11367373. Please see claim correspondence in chart below.





SN17/727837
USPN11367373


1
1


2
2


3
3


4
 


5
4


6
1


7
2


8
 


9
 


10
2


11
7


12
7


13
 


14
 


15
7


16
7






Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see the chart below for limitation correspondence.





SN  17/727837
USPN  11367373


1. A layout arrangement of a driver integrated circuit, comprising: a plurality of output pads, arranged in a pad area of the driver integrated circuit and configurable to be coupled to a plurality of data lines of a display panel, wherein the plurality of output pads comprise a first output pad and a second output pad; 
1. A driver integrated circuit, comprising: a plurality of output pads, arranged in a pad area of the driver integrated circuit and adapted to drive a plurality of data lines of a display panel, wherein the plurality of output pads comprise a first output pad and a second output pad; 


a plurality of switching circuits, wherein the plurality of switching circuits comprise a first switching circuit, a first selection terminal of the first switching circuit is coupled to the first output pad via a first connecting wire, and a second selection terminal of the first switching circuit is coupled to the second output pad via a second connecting wire; 
a plurality of switching circuits, arranged in the pad area, wherein the plurality of switching circuits comprise a first switching circuit, a first selection terminal of the first switching circuit is coupled to the first output pad, and a second selection terminal of the first switching circuit is coupled to the second output pad; a first connecting wire, having a first terminal and a second terminal respectively coupled to the first selection terminal of the first switching circuit and the first output pad; a second connecting wire, having a first terminal and a second terminal respectively coupled to the second selection terminal of the first switching circuit and the second output pad; 


and a plurality of data channel circuits, arranged in a function circuit area of the driver integrated circuit, wherein the plurality of data channel circuits comprise a first data channel circuit, an output terminal of the first data channel circuit is coupled to a common terminal of the first switching circuit via a third connecting wire, and the third connecting wire is longer than the first connecting wire and the second connecting wire.
a plurality of data channel circuits, arranged in a function circuit area of the driver integrated circuit, wherein the plurality of data channel circuits comprise a first data channel circuit, and an output terminal of the first data channel circuit is coupled to a common terminal of the first switching circuit;







The other aforementioned claims have limitations which correspond in a similar manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim – US Doc. No. 20180075817) in view of Ahn (US Doc. No. 20180181277).
Regarding claim 1, Kim discloses a layout arrangement of a driver integrated circuit, comprising: a plurality of output lines, arranged in a connection area of the driver integrated circuit and configurable to be coupled to a plurality of data lines of a display panel, wherein the plurality of output lines comprise a first output line and a second output line (as shown in Figure 2 – note that the connection area [130] contains a plurality of output lines [output section of AMPs 10] which drive data lines [DL1-DL4] of a display panel [110] first output pad being the output of driver [210] and driver [220]); a plurality of switching circuits, wherein the plurality of switching circuits comprise a first switching circuit, a first selection terminal of the first switching circuit is coupled to the first output line via a first connecting wire, and a second selection terminal of the first switching circuit is coupled to the second output line via a second connecting wire (switching circuits comprise individual switching circuits [SW11/SW12] and [SW21/SW22] which are each connected to the first and second output lines through wires [CH1 and CH2]); and a plurality of data channel circuits, arranged in a function circuit area of the driver integrated circuit, wherein the plurality of data channel circuits comprise a first data channel circuit, an output terminal of the first data channel circuit is coupled to a common terminal of the first switching circuit via a third connecting wire (first data output channels [CH1] is connected to both [SW11] and [SW12]). and the third connecting wire is longer than the first connecting wire and the second connecting wire.  Although pad portions/structures to connect the ICs with the boards are well known, Kim fails to specifically disclose the pad portions.  Kim also fails to disclose that the third connecting wire is longer than the first connecting wire and the second connecting wire.
Ahn discloses a driver IC for driving a display including the data driver and switching elements and further pad portions to connect the IC to the display (see Figures 3-5, elements DP1, DP2, DP3, DPa, DPb, etc.).
It would have been obvious to combine the driver IC as disclosed by Kim with the driver pad portions as disclosed by Ahn, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Furthermore, the combination of Kim and Ahn discloses the claimed invention except for the third connecting wire is longer than the first connecting wire and the second connecting wire.  It would have been an obvious matter of design choice to make the wire any length that fits the layout since the applicant has not disclosed that wire length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any length of wire.
Regarding claim 2, the combination of Kim and Ahn discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kim further discloses that the first switching circuit is closer to the first output pad and the second output pad than the first data channel circuit to shorten the first connecting wire and the second connecting wire (as shown in Figure 2 – note that the first switching circuit [SW11/SW12] is close to the first output line [output section of AMP 10 in element 210]).
Regarding claim 3, the combination of Kim and Ahn discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kim further discloses that the first switching circuit selects to couple the first selection terminal to the common terminal in a first period, and the first switching circuit selects to couple the second selection terminal to the common terminal in a second period (see paragraphs 0041-0042 and 0056-0059).
Regarding claim 4, the combination of Kim and Ahn discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above.  Kim further discloses that the second connecting wire is electrical floating in the first period and the first connecting wire is electrical floating in the second period (see paragraphs 0041-0042 and 0056-0059; see also Figure2 – note that it is readily apparent the when the switches are not connected the connecting wire is floating).
Regarding claim 5, the combination of Kim and Ahn discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kim further discloses that the first switching circuit comprises: a first switch, having a first terminal coupled to the first selection terminal of the first switching circuit, and a second terminal coupled to the common terminal of the first switching circuit; and a second switch, having a first terminal coupled to the second selection terminal of the first switching circuit, and a second terminal coupled to the common terminal of the first switching circuit (as shown in Figure 2 – note that the first switch [SW11] has a first terminal connected to the data line [DL1] and a second terminal connected to the common  terminal [which is connected to CH1] and the second switch [SW12] is connected to data line [DL2] and a second terminal connected to the common terminal [also coming out of CH1]).
Regarding claim 7, Kim discloses a layout arrangement of a driver integrated circuit, comprising: a plurality of output lines, configurable to be coupled to a plurality of data lines of a display panel, wherein the plurality of output lines comprise a first output line and a second output line (as shown in Figure 2 – note that the connection area [130] contains a plurality of output lines [output section of AMPs 10] which drive data lines [DL1-DL4] of a display panel [110] first output pad being the output of driver [210] and driver [220]); a plurality of switching circuits, wherein the plurality of switching circuits comprise a first switching circuit, a first selection terminal of the first switching circuit is coupled to the first output line via a first connecting wire, and a second selection terminal of the first switching circuit is coupled to the second output line via a second connecting wire (switching circuits comprise individual switching circuits [SW11/SW12] and [SW21/SW22] which are each connected to the first and second output lines through wires [CH1 and CH2]); and a plurality of data channel circuits, wherein the plurality of data channel circuits comprise a first data channel circuit, and an output terminal of the first data channel circuit is coupled to a common terminal of the first switching circuit (first data output channels [CH1] is connected to both [SW11] and [SW12]), wherein the first switching circuit is arranged closer to the first output pad and the second output pad than the first data channel circuit to shorten the first connecting wire and the second connecting wire (as shown in Figure 2 – note that the first switching circuit [SW11/SW12] is close to the first output line [output section of AMP 10 in element 210]). Although pad portions/structures to connect the ICs with the boards are well known, Kim fails to specifically disclose the pad portions.  
Ahn discloses a driver IC for driving a display including the data driver and switching elements and further pad portions to connect the IC to the display (see Figures 3-5, elements DP1, DP2, DP3, DPa, DPb, etc.).
It would have been obvious to combine the driver IC as disclosed by Kim with the driver pad portions as disclosed by Ahn, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 8, the combination of Kim and Ahn discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Kim further discloses that the first switching circuit selects to couple the first selection terminal to the common terminal in a first period, the first switching circuit selects to couple the second selection terminal to the common terminal in a second period, and the second connecting wire is electrical floating in the first period and the first connecting wire is electrical floating in the second period (see paragraphs 0041-0042 and 0056-0059; see also Figure2 – note that it is readily apparent the when the switches are not connected the connecting wire is floating).
Regarding claim 9, the combination of Kim and Ahn discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above.  Kim further discloses that the first switching circuit comprises: a first switch, having a first terminal coupled to the first selection terminal of the first switching circuit, and a second terminal coupled to the common terminal of the first switching circuit; and a second switch, having a first terminal coupled to the second selection terminal of the first switching circuit, and a second terminal coupled to the common terminal of the first switching circuit (as shown in Figure 2 – note that the first switch [SW11] has a first terminal connected to the data line [DL1] and a second terminal connected to the common  terminal [which is connected to CH1] and the second switch [SW12] is connected to data line [DL2] and a second terminal connected to the common terminal [also coming out of CH1]).
Regarding claim 11, Kim discloses a layout arrangement of a driver integrated circuit, comprising: a plurality of output lines, arranged in a pad area of the driver integrated circuit, and configurable to be coupled to a plurality of data lines of a display panel (as shown in Figure 2 – note that the connection area [130] contains a plurality of output lines [output section of AMPs 10] which drive data lines [DL1-DL4] of a display panel [110]); a plurality of data channel circuits, arranged in a function circuit area of the driver integrated circuit (elements 132); a plurality of first connecting wires, clustered in a first routing area (wires labeled ‘CH1’ etc.); a plurality of second connecting wires, clustered in a second routing area (wires labeled ‘CH2’ etc.); and a plurality of switching circuits, wherein each of the plurality of switching circuits comprises a first selection terminal, a second selection terminal, and a common terminal, each of the plurality of first selection terminals is coupled to a corresponding output line among the plurality of output lines via a corresponding first connecting wire among the plurality of first connecting wires, each of the plurality of second selection terminals is coupled to a corresponding output line among the plurality of output lines via a corresponding second connecting wire among the plurality of second connecting wires (switching circuits comprise individual switching circuits [SW11/SW12] and [SW21/SW22] which are each connected to the first and second output lines through wires [CH1 and CH2]), and each of the plurality of common terminals is coupled to a corresponding data channel circuit among the plurality of data channel circuits, wherein a specified first connecting wire among the first connecting wires and a specified second connecting wire among the second connecting wires are corresponding to a specified switching circuit among the plurality of switching circuits, and a distance between the specified first connecting wire and the specified second connecting wire is larger than a distance between two adjacent first connecting wires among the first connecting wires and a distance between two adjacent second connecting wires among the second connecting wires (as shown in Figure 2 – note that the portions of ‘CH1’ and ‘CH2’ that lead up to the Switches [SW11, SW12, SW21, SW22] which also correspond to the data lines [DL1-DL4] are spaced apart as described above).  Although pad portions/structures to connect the ICs with the boards are well known, Kim fails to specifically disclose the pad portions.  
Ahn discloses a driver IC for driving a display including the data driver and switching elements and further pad portions to connect the IC to the display (see Figures 3-5, elements DP1, DP2, DP3, DPa, DPb, etc.).
It would have been obvious to combine the driver IC as disclosed by Kim with the driver pad portions as disclosed by Ahn, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 12, the combination of Kim and Ahn discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above.  Kim further discloses that the plurality of switching circuits is arranged in the function circuit area of the driver integrated circuit (as shown in Figure 2, elements 134).
Regarding claim 13, the combination of Kim and Ahn discloses all of the limitations of claim 12 as discussed in the claim 12 rejection above.  Kim further discloses that each of the plurality of switching circuits is arranged closer to a corresponding data channel circuit than corresponding output pads (as shown in Figure 2 – note that the first switching circuit [SW11/SW12] is close to the first output line [output section of AMP 10 in element 210]).
Regarding claim 14, the combination of Kim and Ahn discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above.  Kim further discloses that each of the plurality of switching circuits selects to couple the first selection terminal to the common terminal in a first period, and each of the plurality of switching circuits selects to couple the second selection terminal to the common terminal in a second period, wherein each of the plurality of second connecting wires is electrical floating in the first period and each of the plurality of first connecting wires is electrical floating in the second period (see paragraphs 0041-0042 and 0056-0059; see also Figure2 – note that it is readily apparent the when the switches are not connected the connecting wire is floating).
Regarding claim 15, the combination of Kim and Ahn discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above.  Kim further discloses that the first routing area and the second routing area do not overlap with each other (as shown in Figure 2 – note that wires ‘CH1’ and ‘CH2’ do not overlap).

Allowable Subject Matter
Claims 6, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694